Citation Nr: 1600961	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-29 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a urinary tract infection.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 with subsequent service with the Army National Guard in South Carolina and Pennsylvania, to include periods of active duty for training and inactive duty for training.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


REMAND

The Veteran's claim was remanded by the Board in January 2013 to (1) obtain outstanding personnel records from the Veteran's active duty for training and inactive duty for training service, (2) obtain outstanding VA treatment records, (3) contact the Veteran requesting he provide VA with additional evidence in support of his claim, and (4) provide the Veteran with VA examinations and opinions in conjunction with his hypertension and headache claims.  On remand, the RO obtained all outstanding treatment records and sent the Veteran January and April 2013 letters requesting that he provide more evidence.  The Veteran was also afforded VA examinations assessing the etiology of his claimed hypertension and headaches.  Based on the foregoing, the Board finds that there has been substantial compliance with its January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Despite the RO's compliance with the previous Board remand, an additional remand is required.  The Veteran's service treatment records contain records from his active duty service, as well as records from his service with the South Carolina and Pennsylvania Army National Guard.  Following a thorough review of the record, the Board finds the Veteran's entrance and separation examinations from his active duty service from October 1974 to October 1977 are not associated with the evidence of record.  It also appears that the Veteran's National Guard service treatment records are incomplete.  There is no evidence that the RO made as many requests as necessary and undertook reasonable efforts to obtain the named records until a response was received that the records do not exist or until further attempts were deemed futile.  See 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, on remand the RO must request the Veteran's service treatment records from all potential sources.  The RO must again contact the National Personnel Records Center and request any outstanding medical or personnel records.  The RO must contact all ROs where the Veteran's file has been located, to include the Philadelphia RO.  The RO must also contact the South Carolina and Pennsylvania Adjutant General's offices and request any medical and personnel records in their possession.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.J.5.d.  If these sources do not have relevant records, a records request must also be made to the Chief of the National Guard Bureau.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2, K.1.l.

If unable to obtain any service treatment records, specifically the entrance and separation examinations from the Veteran's active duty service beginning October 1974 and ending October 1977, the RO must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e) (2015). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must request:

* All outstanding service treatment records and personnel records from the Veteran's active duty service from October 1974 to October 1977;

* Any outstanding National Guard service treatment records and personnel records; and

* All outstanding post-service VA treatment records.

Specifically, as described in the body of this remand, the RO must request the Veteran's service treatment records from:

* The National Personnel Records Center;

* Any ROs where the Veteran's file has been located in the past, to include the Philadelphia RO;

* The South Carolina and Pennsylvania Adjutant Generals' Offices (See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.J.5.d); and

* If the above sources do not produce any records, a records request must be sent to the Chief of the National Guard Bureau (See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2, K.1.l).

When requesting Federal records, the RO must make as many requests as necessary until either the records are received or it is determined that the records are unavailable and that further attempts to obtain them would be futile.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must prepare a Formal Finding of Unavailability Memorandum informing the Veteran (a) of the identify the specific records the RO is unable to obtain; (b) briefly explaining the efforts that the RO made to obtain those records; (c) describing any further action to be taken by the RO with respect to the claim; and (d) informing the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If, and only if, additional service treatment records are obtained, the RO must obtain supplemental VA medical opinions with regard to the Veteran's claims on appeal, which take into account the additional service treatment records received.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Any supplemental medical opinions rendered must be reviewed by the RO to ensure that they are adequate and supported by adequate reasoning and rationale.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

